DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection in section 6 of the detailed portion of the office action mailed 28 October 2022 is withdrawn in view of applicant’s arguments and claim amendments filed 28 April 2022 which amended the limitations of allowed claim 7 into the independent claims.  The previously indicated allowability of claim 7 is withdrawn in view of a reference newly discovered in a search update in preparation for allowance of the application.  A new ground of rejection based on the newly discovered reference is given below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-21 are rejected under 35 U.S.C. 103 as being over Webb et al. (U.S. 2008/0245947 A1).
     Webb et al teaches a mat made of TPE (thermoplastic elastomer), which is disclosed as being an inherently sticky material (section 00210).  The mat may be formed with a central collar which forms a recess in the mat, which may have a twist lock fastener in the recess to hold a bowl (Figures 8 and 9, section 0028).  The instant invention claims the use of a self-adhesive mat material with a recess that engages a container and a with a twist lock mechanism.  It would have been obvious to one of ordinary skill in the art to have a selected as self- adhesive material for the mat from the options taught by Webb et al. and it would further have been obvious to have selected a twist lock mechanism to hold a bowl from the options taught by Web et al. to fully enable the mat of Web et al.  The examiner takes the twist lock mechanism as being of a more solid material than the deformable self-adhesive material of Web et al.

Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive.
     Applicant’s arguments have overcome the previous rejection as noted above, but do not apply to the new grounds of rejection.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783